Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.475 Filed 11/16/20 Page 1 of 9

                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,                    CASE NO. 4:13-cr-20809

             Plaintiff,                      HON. LINDA V. PARKER

v.
FRANK HOGG,
        Defendant.



      SUPPLEMENTAL BRIEF IN SUPPORT OF DEFENDANT’S
             COMPASSIONATE RELEASE MOTION

      NOW COMES Frank Hogg by his counsel, Major White, who supplements

Defendant’s Pro Se pleadings as follows:


Introduction:


      On February 8, 2015, Mr. Hogg pled guilty to Conspiracy to Distribute

Cocaine Base, contrary to 21 U.S.C. §841(a), 21 U.S.C. §846, and 18 U.S.C. §851.

On July 8, 2015, he was sentenced to serve 90 months in prison followed by 36

months on supervised release. On May 20, 2019, Mr. Hogg began serving his term

of supervised release. On August 27, 2019, a warrant was signed alleging that Mr.

Hogg had violated the terms of supervised release. Thereafter, on December 11,

2019, Mr. Hogg pled guilty to the violations and was sentenced to serve 36 months

in the Bureau of Prisons with no subsequent term of supervised release. Mr. Hogg

reported to the Bureau of Prisons on January 17, 2020 to begin serving his sentence.

       Mr. Hogg has suffered from asthma since he was a child and has been
                                     1
    Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.476 Filed 11/16/20 Page 2 of 9
    prescribed inhalers and breathing treatments since his diagnosis. At the present

    time, he is prescribed an albuterol inhaler, which he uses four times a day.

    Additionally, he suffers from hypertension, and despite his best efforts, he is not

    being treated for hypertension while in the Bureau of Prisons.

            The Center for Disease Control and Prevention (“CDC”), has found that

    people of any age with certain underlying medical conditions are at an increased

    risk of severe illness from COVID-19. 1 Mr. Hogg suffers from asthma, which

    qualifies as one of these certain underlying conditions. This preexisting condition

    places him at higher risk for severe illness from COVID-19. The CDC has found

    that of COVID-19 patients between the age range of 18-49, 85.4% had one or more

    underlying conditions. 2 Of those with underlying conditions, 36.4% had chronic

    lung disease, such as asthma.3 Given the research completed by the CDC, along

    with Mr. Hogg’s medical conditions, he is at an increased risk from severe illness

    from COVID-19.

            Mr. Hogg is presently being housed at FCI Oxford. According to the latest

    information from the Bureau of Prisons, FCI Oxford currently has 10 inmates and

    7 staff members who are positive for COVID-19, and has had 588 inmates and 50



1
 See CDC, Groups at Higher Risk for Severe Illness, CDC https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html.
    2
     Shikha Garg et al, Hospitalization Rates and Characteristics of Patients Hospitalized
    with Laboratory-Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 020, CDC (Apr. 8,
    2020), https://bit.ly/2TYdVJR.

    3
      Shikha Garg et al, Hospitalization Rates and Characteristics of Patients Hospitalized
    with Laboratory-Confirmed Coronavirus Disease 2019 — COVID-NET, 14 States, March 1–30, 020, CDC (Apr. 8,
    2020), https://bit.ly/2TYdVJR.

                                                         2
    Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.477 Filed 11/16/20 Page 3 of 9
    staff members, who tested positive and have recovered from COVID-19. 4 Since

    being transported to FCI Oxford in early September, Mr. Hogg has been transferred

    three times within the facility. He is presently located in the former quarantine unit

    and has been told that he will be transferred to a different unit within the week. It

    is his belief that the multiple transfers are an attempt to have him become infected

    with COVID-19. As a final note, Mr. Hogg asserts that each of the individuals

    who transferred with him to FCI Oxford have become infected with COVID-19 at

    the facility.

    I. Argument

            Individuals with underlying medical conditions are at an increased risk for

    severe illness or death from COVID-19. The statute for compassionate release grants

    courts the authority to reduce a term of imprisonment

    for “extraordinary and compelling reasons” 18 U.S.C. § 3582(c)(1)(A)(i). The

    statute provides:

    (1)     in any case—

            (A)      the court, upon motion of the Director of the Bureau of Prisons, or upon

    motion of the defendant after the defendant has fully exhausted all administrative

    rights to appeal a failure of the Bureau of Prisons to bring a motion on the

    defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

    warden of the defendant’s facility, whichever is earlier, may reduce the term of

    imprisonment (and may impose a term of probation or supervised release with or

4
    https://www.bop.gov/coronavirus/
                                                 3
Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.478 Filed 11/16/20 Page 4 of 9
without conditions that does not exceed the unserved portion of the original term of

imprisonment), after considering the factors set forth in section 3553(a) to the extent

that they are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction; …

      *****
      and that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.

      18 U.S.C. § 3582(c)(1)(A).

      Thus, the statutory requirements for sentence reduction are that the court (1)

find extraordinary and compelling reasons for the reduction; (2) consider the

relevant sentencing factors under 18 U.S.C. § 3553(a); and (3) ensure any reduction

is consistent with applicable policy statements.

A. The Court has Authority to Grant Relief

      18 U.S.C. § 3582(c)(1)(A) allows courts to consider compassionate release

motions brought by incarcerated defendants if one of two requirements has been

met. The first being that the Defendant has “fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf”. Second, courts can consider motions for compassionate release after “the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility”. Mr. Hogg submitted a request for compassionate release to the warden

and received no response within 30 days, thereby satisfying the statute, and allowing

this court to review his motion.

B. Extraordinary and Compelling Reasons
                                   4
Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.479 Filed 11/16/20 Page 5 of 9


      The severity of Mr. Hogg’s medical conditions combined with his increased

risk of severe illness or death from COVID-19 provide extraordinary and

compelling reasons for his immediate release. U. S. S. G. § 1B1.13, application

Note 1, states that extraordinary and compelling reasons exist when the Defendant

is suffering from a serious medical or physical condition. Mr. Hogg is 26 years

old, and suffers from asthma, as well as hypertension. These medical conditions

not only affect his everyday life, but also place him at an increased risk to both

contract COVID-19, and an increased risk of severe illness or death if he contracts

COVID-19 while incarcerated.

      Mr. Hogg’s serious medical conditions meets the standard for extraordinary

and compelling reasons for release pursuant to 18 U.S.C. §3582(c)(1)(A) and

U.S.S.G. §1B1.13.

      The COVID-19 pandemic is a rapidly increasing health crisis, especially in

the United States, that presents a serious medical risk to vulnerable prisoners, such

as Mr. Hogg, allowing the Court to find “extraordinary and compelling reasons” for

immediate release.

C. Consideration of Relevant 3553 (a) Factors

      (1) Nature and circumstances of offense and history and characteristics of

Defendant. Mr. Hogg has continually accepted responsibility for the poor choices

that he has made. Mr. Hogg was born and raised in Flint, Michigan, where he has

resided much of his life. He has a close relationship with his mother, Toni Hairston.

                                          5
Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.480 Filed 11/16/20 Page 6 of 9
Additionally, he is involved in a relationship with Tilisa Scroggins, the mother of

Ti’Asia, his 7-month-old daughter.

            Mr. Hogg has not had any disciplinary issues or problems within the

   Bureau of Prisons. Additionally, while in the Bureau of Prisons, Mr. Hogg has

   taken advantages of programming that will assist him in obtaining employment

   when he is released.

     As stated previously, Mr. Hogg’s medical records show that he is being

treated for asthma and has treated for asthma much of his life.

     Finally, Mr. Hogg has a projected-out date of August 5, 2022.


      (2) Mr. Hogg has less than 21 months to serve on his sentence.

Resentencing Mr. Hogg to time served would reflect the seriousness of the

offense, promote respect for the law and provide just punishment for the offense.

It would also adequately deter criminal conduct by the Defendant and others from

similar wrongdoings. Further, Mr. Hogg should not be considered a threat to

society, as he has no prior assaultive offenses and no prior offenses involving

firearms.


      (3) Mr. Hogg’s release is consistent with the Sentencing Commission’s policy

statements.     Mr. Hogg’s health condition, combined with this pandemic,

“substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which [he] is not expected to

recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii). Courts have found release in these
                                          6
Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.481 Filed 11/16/20 Page 7 of 9

circumstances consistent with this policy statement. See, e.g., United States v. Reddy,

No. 13-CR- 20358, 2020 WL 2320093, at *5 (E.D. Mich. May 11, 2020); United

States v. Amarrah, 458 F. Supp.3d 611, 618 (E.D. Mich. 2020).

      Mr. Hogg also presents “Other Reasons” under U.S.S.G. § 1B1.13, cmt. n.

1(D), warranting compassionate release, because the COVID-19 pandemic is

devastating prison populations, and Wilson is subject to danger because of health

conditions. See, e.g., Miller v. United States, 453 F Supp 3d 1062, 1066 (E.D. Mich.

2020.)



                          CONCLUSION

         Upon release, Mr. Hogg would reside in Flint, Michigan, with his mother,

Toni Hairston, and he would continue his relationship with Tilisa Scroggins and

their daughter, Ti’Asia. Mr. Hogg has multiple opportunities for employment in

and around Genesee County in the manufacturing industry. Mr. Hogg has strong

family ties to the community, and his family is in full support of his release and has

offered to help him in any way to ensure that he is a productive member of society

going forward.




                                          7
Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.482 Filed 11/16/20 Page 8 of 9




      WHEREFORE, given the severe medical condition of Mr. Hogg and the 3553

(a) factors stated herein, Mr. Hogg respectfully requests that this Honorable Court

exercise its discretion and authority and resentence Mr. Hogg to time served.




                                     Respectfully Submitted,



                                     /s/ MajorWhite
                                     Major White (P58800)
                                     503 S. Saginaw Street, Suite 519
                                     Flint, MI 48502
                                     MajorWhite1966@gmail.com
                                     810-235-7996

Dated: November 15, 2020




                                         8
Case 4:13-cr-20809-LVP-MJH ECF No. 105, PageID.483 Filed 11/16/20 Page 9 of 9




                          CERTIFICATE OF SERVICE


      I, Major White, hereby certify that on November 16, 2020, I electronically

filed the foregoing document, with the Clerk of the Court using the ECF system

which sent notification of such filing to all attorneys of record.


                                               /s/ Major White
                                               Major White




                                           9
